738 N.W.2d 769 (2007)
Richard Clovis DELENE and Nancy Matilda Delene, Plaintiffs-Appellants,
v.
BARAGA CIRCUIT COURT, State of Michigan, and Michigan Treasury Department Administrator, Defendants-Appellees.
Docket No. 133810. COA No. 274706.
Supreme Court of Michigan.
September 28, 2007.
On order of the Court, the application for leave to appeal the March 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Costs of $250 are assessed against the plaintiffs in favor of the defendants under MCR 7.316(D)(1) for filing a vexatious appeal. The plaintiffs are barred from submitting additional filings in this Court until they offer proof that they have paid all of their outstanding court-imposed sanctions.